CRIST, Judge.
Appeal from a circuit court judgment affirming the St. Louis Board of Police Commissioner’s decision to terminate the employment of Thomas Pillow for conduct unbecoming a police officer. We affirm.
Respondents (Board) properly complain about appellant’s (Pillow’s) brief. Pillow’s brief does not contain a fair statement of the facts as required by Rule 84.04(c). Absent from his statement of facts are facts presented by the Board which supported the charges and specifications against Officer Pillow.
Pillow also failed to comply with Rule 84.04(d) by omitting wherein and why the trial court’s rulings were erroneous from the Points Relied On section of his brief. The argument portion of Pillow’s brief does not remedy this deficiency. Thummel v. King, 570 S.W.2d 679, 685 (Mo. banc 1978). Because of such deficiencies, Pillow did not preserve any question for review. Id. at 684.
However, even if Pillow’s brief had conformed to the rules, his points are without merit. We have pieced together the complaints in Pillow’s brief (aided by Board’s brief), and have reviewed the record. We find the order of the Board is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value.
The judgment of the circuit court is affirmed in accordance with Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.